Smith, P. J.:
This action is brought to enjoin the defendants from interfering with the sale of the plaintiff’s product in 'the city of Cortland by threats of prosecution under the sanitary code adopted by the board of health of said city pursuant to chapter 400 of the Laws of 1904 (adding to charter [Laws of 1900, chap. 160], § 175). That such threats were made is unquestioned upon the papers here presented. Nor is any question made that the sale of plaintiff’s product in the city of Cortland has been materially interfered with thereby. Plaintiff has procured one dealer, however, to continue the sale of its product, and requested his arrest by the .city authorities in order that the right to sell plaintiff’s product in said city might be determined. The city authorities, however, have neglected to make the arrest, and plaintiff has no other , remedy than to bring this action, as its damages are uncertain and incapable of proof. The sole question, therefore, as I view the case, is as to the construction of the provision of the sanitary code under which the health authorities of the city of Cortland have assumed to act.
Section .33 of said code provides as follows: “No person who is the owner, lessee, or occupant of any restaurant, saloon, hotel, boarding house, cafe, ice cream rooms, or of any store or place whatsoever, who shall purchase milk or cream from any person or corporation that has not obtained a license as hereinafter provided, shall use, sell, or dispose of any milk, cream, of ice cream, unless and until such owner, lessee, or occupant shall first have obtained a license or permission so to do from this board, as hereinafter provided.” The plaintiff manufactures ice cream at Syracuse, and seeks to sell the same in Cortland without a license from the board of health of the city of *458Cortland. It is the contention of the city authorities that under the provision of the sanitary code cited this cannot he done by a local dealer in the city of Cortland without himself obtaining a license therefor, inasmuch as plaintiff is without a license. As I read the provision of the code cited the case in question is not intended to be included therein. While ice. cream is mostly milk or cream, nevertheless it is in fact a manufactured article, with other ingredients, as sugar and flavoring. Section 33 of the sanitary code, above quoted, requires the local dealer to have’ a license to sell “milk, cream, or ice cream ” only in case he buys “ milk or creamfrom some unlicensed dealer. Within the section itself, therefore, would seem to be an indication that the board of health did not consider ice cream as included within the terms “ milk or cream.” From the milk or cream that they should buy they could not make ice cream and sell it unless the persons from whom the milk or cream was furnished were duly licensed to sell. No provision seems to have been made for a license to sell ice cream, except where such ice cream be made from milk or cream purchased by the local dealer.
That this was so understood by the board of health itself would seem to be indicated by the fact that of the blanks furnished for obtaining licenses, no’blank was furnished appropriate for obtaining a license by an ice cream manufacturer. By section 34 of the sanitary code an application for a license is required to be made upon a blank furnished by the city clerk.. It is significant that upon an application to the city clerk the only blank that he had was a blank appropriate to one selling milk and cream only from his own dairy, or purchased from other dairies. If section 33 of the sanitary code were originally intended to require a license from one selling ice cream, appropriate blanks would -undoubtedly have been supplied to the city clerk, upon which the application for such license could be made.
It may be argued that this provision is one to protect the public health, and that there can' be no distinction between the mischief to be averted in the sale of ice cream purchased as such and ice cream made from milk or cream, and that the section should. be liberally construed. Recognizing the force of *459this position, it is, I think, fully answered that this provision restricts the common-law right of the- plaintiff to sell his products, and it assumes to create an offense punishable by the criminal law, and should be strictly construed. Moreover, the construction should be held more strictly against the city of Cortland, whose board of health has the right to make clear any prohibition in fact intended, and the court should not strain the language of the Code to supplement an oversight, possibly, of the board of health, creating thereby a new offense subjecting the offender to fine and imprisonment under the criminal'law. Until the board of health then shall specifically and plainly require a license from local dealers to sell ice cream purchased from manufacturers not themselves licensed, a local dealer may lawfully sell ice cream So purchased without a. license, and plaintiff is entitled to an injunction against interfering with the sale of its product by the threats of the local officers of the city.
The order should, therefore, be reversed, with ten dollars costs and disbursements against the city of Cortland, and motion granted, with ten dollars costs.
All concurred, except Kellogg, J., dissenting in opinion in which Betts, J., concurred.